Seevers, J.
When a judgment has been rendered against a decedent in his life time, which the personal estate is insufficient to satisfy, an action may be commenced to enforce the payment of the judgment by sale of the real estate. Code, % 3092.
This section implies that such a judgment must be paid out of the personal estate in the first instance. But, before this can be done, it must be filed and-allowed as a claim against the estate.
Claims against an estate must be “ clearly stated, sworn to and filed.” Code, § 2408. The administrator may approve and allow them. If he does not do so, they must be heard and allowed by the court, before they can be regarded as claims against the estate which the administrator is required to pay out of the proceeds of the personal estate. Code, § 2411.
The plaintiff’s judgment, in so far as it can be regarded as a claim to be paid out of the personal estate, must be regarded, as belonging to the fourth class. As to such, the statute provides that, if they are not “filed and proved within twelve months of the giving of the notice' of the appoint*603ment and qualification of the administrator, they are forever barred, unless the claim is pending in the supreme or district court, or unless peculiar circumstances entitle the claimant to equitable relief.” Code, § 2421.
If the claim can be regarded as filed, no notice was served on the administrator, or attempt made to have it established by the court, until February, 1883 — more than four yéars after notice had been given of the appointment and qualification of the administrator. Nor was the claim verified as required by the statute. As no equitable circumstances exist which it is claimed excuse the delay, we are of the opinion that the claim is barred, and, therefore, the judgment of the circuit court must be
Affirmed.